Exhibit 99.8 (Text of graph posted to Ashland Inc.'s website concerning Ashland Performance Materials gross profit) 3 Month Rolling Average (%)* January February March April May June July 16.1 August September October November December 12 Month Rolling Average (%)* January February March 14.1 April May June July 17.6 August September October November December *NOTE: On November 30, 2010, the Casting Solutions business was contributed into an expanded joint venture with Süd-Chemie and is no longer reflected in these numbers from December 2010 moving forward. All information presented subsequent to September 2011 includes activity related to ISP's elastomers business that was acquired on August 23, 2011.
